DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
 	Claims 1-4, 6-8, 10-13 and 15-23 are allowed based on the follow reasons:
 	As to claim 1, the prior art fails to disclose or suggest alone or in combination as claimed a method comprising:
operating an accelerometer of a mobile device disposed in a vehicle during a drive to obtain acceleration measurement data;
operating a global positioning system (GPS) receiver of the mobile device disposed in the vehicle during the drive to obtain location measurement data;
verifying, by a processor of the mobile device, a portion of the acceleration measurement data with a first verification approach by applying a set of rules to two acceleration measurements of the acceleration measurement data to determine that the two acceleration measurements are not both physically possible based on location measurements of the location measurement data corresponding in time to the two acceleration measurements;
removing, by the processor, one of the two acceleration measurements determined to not be both physically possible to provide a first remaining portion of the acceleration measurement data;
determining, by the processor, a movement event for the vehicle using the first remaining portion of the acceleration measurement data; and
generating, by the mobile device, a notification to a user of the mobile device about the movement event.
The elements contained in claim 10 are substantially similar to elements presented in claim 1, and further including the limitations of “verifying a portion of the speed measurement data with a first verification approach by applying a set of rules to two speed measurements of the speed measurement data to determine that the two speed measurements are not both physically possible based on location measurements of the location measurement data corresponding in time to the two acceleration measurements”.
The elements contained in claim 17 are substantially similar to elements presented in claim 1, and further including the limitations of “identifying a user of the mobile device as a driver of the vehicle by associating angular orientation of the yaw measurements to driver side entry of the vehicle based on the yaw measurements obtained between the last walking event and the first acceleration event indicated by the first accelerometer measurement data and verifying, by a processor of the mobile device, a portion of the second acceleration measurement data with a first verification approach using the location measurement data corresponding in time to the portion of the second acceleration measurement data”.

The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include the above limitations. Although Peng et al. (US 2014/0149145 A1) disclose a system and method for auto-calibration and auto-correction of primary and secondary motion for telematics applications via wireless mobile devices, Peng et al. do not teach the above mentioned limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke Huynh whose telephone number is 571-270-5746.  The examiner can normally be reached on Mon 8-6, Tues 8-12, Thurs & Fri 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L. H./Examiner, Art Unit 3661